 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SOLOMON JAMES MICHAEL                              No. 2:18-cv-2891 TLN DB P
      ANDREWS,
12
                         Plaintiff,
13                                                       FINDINGS AND RECOMMENDATIONS
             v.
14
      RN RUSSO, et al.,
15
                         Defendants.
16

17

18          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

19   action pursuant to 42 U.S.C. § 1983. Plaintiff alleges that defendants failed to provide

20   appropriate medical care. Plaintiff filed his original complaint in October 2018. (ECF No. 1.)

21   On screening, this court found plaintiff stated no claims potentially cognizable under § 1983.

22   (ECF No. 8.) This court gave plaintiff leave to amend. On January 22, 2019, plaintiff filed a first

23   amended complaint. (ECF No. 11.) Again, on screening, this court found no cognizable claims.

24   (Feb. 4, 2019 Order (ECF No. 12).) Plaintiff was given leave to file a second amended

25   complaint. He was also provided a copy of the form for prisoner civil rights complaints used in

26   this district. This court advised plaintiff that if he failed to file a second amended complaint

27   within the thirty days provided or otherwise failed to respond to the court’s order, this court

28   would recommend this action be dismissed.
                                                        1
 1            By March 15, 2019, plaintiff had not filed a second amended complaint or any other

 2   document responsive to the court’s February 4, 2019 order. The court recommended this action

 3   be dismissed for plaintiff’s failure to comply with court orders. (ECF No. 14.) On April 8, 2019,

 4   plaintiff filed a document indicating that he wished to file a second amended complaint. (ECF

 5   No. 15.) The court then vacated its March 15 findings and recommendations and ordered plaintiff

 6   to file a second amended complaint within 20 days. (Apr. 12, 2019 Order (ECF No. 16).) This

 7   court again warned plaintiff that if he failed to file a timely second amended complaint, this court

 8   would recommend this action be dismissed.

 9            In a document filed here on May 6, 2019, plaintiff appears to be attempting to file an

10   amended complaint. (ECF No. 17.) However, plaintiff adds nothing to the claim he previously

11   raised. Plaintiff’s allegation is simply that medical personnel did not treat him for a head injury

12   because he refused to remove his pants. As plaintiff was informed twice previously, that

13   allegation is insufficient to establish that defendants were deliberately indifferent to plaintiff’s

14   serious medical needs. (See ECF Nos. 8, 12.) Plaintiff cannot state a claim based on his own

15   refusal to cooperate with requests by medical personnel.

16            Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed for

17   plaintiff’s failure to state a claim under 42 U.S.C. § 1983.

18            These findings and recommendations will be submitted to the United States District Judge

19   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

20   after being served with these findings and recommendations, plaintiff may file written objections
21   with the court. The document should be captioned “Objections to Magistrate Judge's Findings

22   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

23   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

24   F.2d 1153 (9th Cir. 1991).

25   Dated: May 24, 2019

26
27   DLB:9
     DLB1/prisoner-civil rights/andr2891.fr
28
                                                         2
